FILED
                             NOT FOR PUBLICATION                            JUN 25 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANA MARIA RIVAS DE TAMACAS                       No. 09-70351
and ROBERTO IVAN TAMACAS
PORTILLO,                                        Agency Nos.         A098-952-565
                                                                     A098-952-566
              Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted June 16, 2014
                               Seattle, Washington

Before: REINHARDT and CHRISTEN, Circuit Judges, and SETTLE, District
Judge.**




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Benjamin H. Settle, District Judge for the U.S. District
Court for the Western District of Washington, sitting by designation.
      Ana Maria Rivas de Tamacas and Roberto Ivan Tamacas Portillo, natives

and citizens of El Salvador, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s

decision denying their applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the BIA’s finding that petitioners failed to

meet their burden of showing they suffered past persecution on account of

membership in a particular social group. See Ayala v. Holder, 640 F.3d 1095,

1097–98 (9th Cir. 2011) (per curiam). Likewise, the petitioners failed to

demonstrate an objective well-founded fear of future persecution. See Arriaga-

Barrientos v. U.S.I.N.S., 937 F.2d 411, 414 (9th Cir. 1991) (petitioner must

establish a pattern of persecution closely tied to petitioner to establish a well-

founded fear). Petitioners were not personally harmed or personally threatened,

there is no persuasive evidence that the killings of their family members were

efforts to harm or attack petitioners emotionally, and there is no persuasive

evidence that the killings were motivated by family membership.

      The BIA’s finding with regard to imputed political opinion is also supported

by substantial evidence. The motive of the assailants is unknown and it was


                                            2
reasonable to conclude that the incidents were random acts of violence. See

Ochave v. I.N.S., 254 F.3d 859, 866 (9th Cir. 2001).

      Because petitioners failed to present sufficient evidence to show they were

eligible for asylum, they necessarily failed to make the more stringent showing that

they were eligible for withholding of removal. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006).

      Petitioners did not make any argument regarding the BIA’s denial of CAT

relief in their opening brief. Therefore their CAT claim is waived. See Martinez-

Serrano v. I.N.S., 94 F.3d 1256, 1259 (9th Cir. 1996).

      AFFIRMED.




                                         3